IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO. 13-0515
                                         444444444444

               JOHN KLUMB, VERONICA MCCLELLAND, VIVIAN MONTEJANO,
               JOHN GONZALEZ, ANITA ROBLES, AND CHARMAINE PILGRIM,
            ON BEHALF OF THEMSELVES AND ALL OTHERS SIMILARLY SITUATED,
                       AND THE CITY OF HOUSTON, PETITIONERS,

                                                v.

                   HOUSTON MUNICIPAL EMPLOYEES PENSION SYSTEM,
                   BARBARA CHELETTE, DAVID L. LONG, LENARD POLK,
                    ROY SANCHEZ, AND LONNIE VARA, RESPONDENTS

            4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444

                                          JUDGMENT

       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the First District, and having considered the appellate record, briefs, and
counsel’s argument, concludes that the court of appeals’ judgment should be affirmed.
       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

                              1)      The court of appeals’ judgment is affirmed; and

                              2)      Houston Municipal Employees Pension System, Barbara
                                      Chelette, David L. Long, Lenard Polk, Roy Sanchez, and
                                      Lonnie Vara, shall recover, and John Klumb, Veronica
                                      McClelland, Vivian Montejano, John Gonzalez, Anita
                                      Robles, Charmaine Pilgrim, and the City of Houston shall
                                      pay, the costs incurred in this Court.

       Copies of this Court’s judgment and opinion are certified to the Court of Appeals for the
First District and to the District Court of Harris County, Texas, for observance.
Opinion of the Court delivered by Justice Guzman


                March 20, 2015
                  **********